July 15, 2011 David R. Humphrey, Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission Washington, DC 20549 Re: Confederate Motors, Inc. Form 10-K for the year ended December 31, 2010 Filed April 1, 2011 File No. 000-52500 Dear Mr. Humphrey: We are in receipt of your comment letter dated June 22, 2011, addressed to Confederate Motors, Inc. (the “Company”) in connection with the Company’s 2010 annual report on Form 10-K.In connection with the amended filing, the Company acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to discloser in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/H. Matthew Chambers, President
